Citation Nr: 0825226	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-19 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1965 to January 1969.  He also had active service in the 
United States Air Force Reserve. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and a 
diagnosis of post-traumatic stress disorder in accordance 
with 38 C.F.R. § 4.125(a) is not currently shown. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002): 38 C.F.R. §§ 3.303, 3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, in September 2005, and in 
March 2006.  The notice included the type of evidence needed 
to substantiate the claim of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim, that is, the date of receipt of the claim, and for 
the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim of 
service connection for post-traumatic stress disorder was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2006.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  The veteran was provided PTSD 
questionnaires, pertaining to personal assault and to combat 
and noncombat-related stressors. 

The veteran was afforded VA examinations and VA obtained 
medical opinions.  In the absence of credible information 
provided by the veteran regarding the in-service stressors, 
further development for the in-service stressors under the 
duty is not warranted.    

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The service records show that the veteran served aboard the 
U.S.S. TOLOVANA (AO-64), an oiler.  During the period from 
May 1965 to January 1969, the ship made two deployments to 
the western Pacific once in 1965 and again in 1967/1968, 
replenishing ships in the combat zone, but the ship never 
came under enemy fire. 

The available service medical records contain no complaint, 
finding, history, treatment, or diagnosis of post-traumatic 
stress disorder.  In November 1967, the veteran was 
hospitalized for evaluation of symptoms of dizziness, 
generalized weakness, and amnesia of the events that occurred 
the day preceding the admission.   On the referral slip, it 
was reported that the veteran had been hit by shipmate.  The 
veteran could not remember being hit or having bumped his 
head although he had a large knot on the right-side of his 
forehead and he complained of soreness on the left-side of 
his face.  During the hospitalization, he thought that he may 
have been hit in the face by an object, but he could not 
identify it.  He was discharged to duty after five days, and 
the diagnosis was cerebral concussion with post-traumatic 
brain syndrome.  On separation examination, the psychiatric 
evaluation was normal.  

After service, on VA examination in February 1971, the 
veteran stated that in 1967 he was struck by a swinging door, 
and he was hospitalized.  The diagnosis was history of a head 
concussion in 1967. 

Records of the United States Air Force Reserve show that in 
1981, 1983, and 1985, the veteran denied any psychiatric 
symptoms, and when examined in 1981 and in 1985, the 
psychiatric evaluations were normal. 

In 2003, in a PTSD questionnaire, the veteran identified the 
head injury in November 1967 as a stressor related to post-
traumatic stress disorder.   



VA records show that in April 2003 the veteran complained of 
combat-related symptoms of post-traumatic stress disorder as 
he sustained a head injury in combat, and the impression was 
post-traumatic stress disorder.  In May and in June 2003, the 
veteran stated that he sustained a close-head injury in an 
attack, and the assessment was post-traumatic stress 
disorder.  

On VA examination in August 2003, the veteran stated that he 
was exposed to combat in Vietnam and that he was applying for 
a Purple Heart Medal for a head injury.  The veteran stated 
that aboard ship he saw several people being blown up and he 
saw bodies loaded onto helicopters, which were taken to his 
ship and that he had to carry bodies to a helicopter.  He 
also gave a history of being struck by a fellow sailor. The 
examiner stated that the veteran appeared to be a reliable 
historian.  The diagnosis was post-traumatic stress disorder 
and the identified stressors were exposure to combat and the 
head injury. 

On VA examination in March 2004, the veteran stated that he 
was struck on the head by a shipmate and knocked unconscious.  
He stated that he was a "combat supplier," and he was not 
actually in combat.  Excluding the combat stressors in the 
record as not credible, the examiner found that the head 
injury was not a sufficient stressor to cause post-traumatic 
stress disorder and the diagnosis was depressive disorder. 

In October 2005, the veteran described as traumatic events a 
physical assault, the transportation of bodies to his ship, 
and the fear of MIGs flying over his ship. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  



For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

Although the record does contain a diagnosis of post-
traumatic stress disorder, this does not end the inquiry 
because in order to establish service connection under 
38 C.F.R. § 3.304(f), there must be credible supporting 
evidence of the occurrence of the in-service stressor to 
support the diagnosis and medical evidence to link the 
in-service stressor to the current diagnosis.  38 C.F.R. 
§ 3.304(f). 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

On VA examination in 2004, the veteran recanted his previous 
assertions that he was in combat in Vietnam and as there is 
no evidence from any other source that the veteran actually 
engaged in combat, the Board finds that the veteran was not 
engaged in combat with the enemy. 
 
Where as here the determination is made that the veteran did 
not engage in combat, the veteran's lay statements alone are 
not sufficient to establish the occurrence of any alleged 
noncombat in-service stressor.  And there is no other 
credible supporting evidence of the alleged noncombat in-
service stressors, pertaining to the handling of bodies 
aboard ship or MIGs flying over his ship, which are 
anecdotal, and the anecdotal events are not the type of 
information that makes for a meaningful search of serviced 
department records to verify the alleged stressors. 

VA records show that in April 2003 the veteran complained of 
combat-related symptoms of post-traumatic stress disorder as 
he sustained a head injury in combat, and the impression was 
post-traumatic stress disorder.  On VA examination in August 
2003, the diagnosis of post-traumatic stress disorder was 
also predicated in part on a combat stressor.  As the veteran 
did not serve in combat, the Board rejects the diagnosis of 
post-traumatic stress disorder based on or in part on a 
combat stressor. 

VA records show that in May and in June 2003, the veteran 
stated that he sustained a close-head injury in an attack, 
and the assessment was post-traumatic stress disorder, which 
is favorable to the claim.    

On VA examination in March 2004, the veteran stated that he 
was struck on the head by a shipmate and knocked unconscious.  
He stated that he was a "combat supplier," and he was not 
actually in combat.  Excluding the combat stressors in the 
record as not credible, the examiner found that the head 
injury was not a sufficient stressor to cause post-traumatic 
stress disorder and the diagnosis was depressive disorder.  
This evidence opposes, rather than supports, the claim. 



The credibility and weight to be attached to a medical 
opinion are within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In so 
doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  And the value of a medical 
opinion is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support the 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The VA examiner reviewed the entire record and the other 
physicians did not.  The VA examiner's review of the entire 
record was more thorough and detailed than the physicians who 
were relying on clinical notes, including combat-related 
symptoms of post-traumatic stress disorder due to a head 
injury in combat.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data, and as the 
opinion of the VA examiner accurately discounted any combat 
stressor as not credible and it is not know what impact the 
history of a combat-related "attack" had on the other 
physicians, which was the reason the RO afforded the veteran 
a VA examination and obtained a medical opinion, the Board 
places more weight on the VA's examiner opinion that the head 
injury was not a sufficient stressor to cause post-traumatic 
stress disorder and post-traumatic stress disorder was not 
diagnosed. 





As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of a current diagnosis of post-traumatic 
stress disorder in accordance with 38 C.F.R. § 4.125, for the 
reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


